Spoffokd, J.
The plaintiffs sued the defendants for $1250 and interest, upon ■ the allegation that the latter, without funds in the hands of the former, drew their bill upon the plaintiffs for said sum, which plaintiffs accepted and paid for the accomodation and benefit'of said drawers, whereby the latter became indebted to them for the amount thereof. . .
The defendants excepted, that the petition discloses no cause of action. We think it does. The suit is for money paid out for the benefit of the defendants, by reason of the drawing of the bill without funds in the hands of the drawees.
Upon the trial, evidence was received, without objection by defendants, going to show that they gave the draft alluded to in renewal of another which they had given to the plaintiffs in closing their account with them as factors. It was.also proven, without objection, that defendants had acknowledged their indebtedness to plaintiffs for the amount demanded, and proposed to transfer claims enough to the plaintiffs to pay it.
*628The technical difficulties relied upon in the argument of counsel for the appellees have thus been waived, and under the prayer for general relief, the plaintiffs are entitled to a judgment.
It does not appear that any issue was joined between the defendant, Sharp, and his co-defendants, called in warranty.
It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reversed; and it is now ordered, adjudged and decreed, that the plaintiffe recover of the defendants, in solido, the sum of twelve hundred and fifty dollars, with five per cent, interest thereon from the date of judicial demand until paid, and the costs of suit in both courts.